 Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 1 of 8 PageID# 1



                                                                                ^ISTJUCTIL           1
                                        OF VIRGINIA
                                 -ALEXANDRIA DIVISION-
                                                                               f
                                                                               Li     m^            20
                                                                                                             !JJ
Jane Doe,
                                                                                                     COURT
     Plaintiff-Petitioner,                                                           ALEXANDRIA VIRGINIA
                                                                                                           —
                                                      Case No. I          l
            V.

Arlington County Department of Human
Services,
    Defendants-Respondents.                           November 25,2020




                      COMPLAINT OF EMPLOYMENT DISCRIMINATION.
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT.
                            AND VIOLATIONS OF THE CIVIL RIGHTS



       COMES NOW Plaintiff, Jane Doe ("Plaintiff') pro se, bringing this action pursuant to

Title VII od the Civil Rights Act of 1964, Americans With Disabilities Act, alleging as follows

against Defendants, Arlington County Department of Human Services and its employees/agents.

                                        Jurisdiction and Venue


       1. This Court has subject matter jurisdiction ofthis Complaint pursuant to 28 U.S.C. §

            1331,42 U.S.C. § 1983, The Americans with Disabilities Act 42 U.S.C. §12101

            and/or The Rehabilitation Act, and Title VII ofthe Civil Rights Act, as amended,42

            U.S.C. § 2000e.

       2. Plaintiff has filed a charge before the United States Equal Employment Opportunity

            Commission(EEOC)relating to this claim ofemployment discrimination, and

            Plaintiff received a right to sue notice on or about September 1,2020.
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 2 of 8 PageID# 2
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 3 of 8 PageID# 3
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 4 of 8 PageID# 4
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 5 of 8 PageID# 5
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 6 of 8 PageID# 6
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 7 of 8 PageID# 7
Case 1:20-cv-01463-AJT-IDD Document 1 Filed 11/25/20 Page 8 of 8 PageID# 8
